Citation Nr: 0700318	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  95-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
involving the groin area.

2.  Entitlement to service connection for a left great toe 
disability.

3.  Entitlement to an initial compensable rating for tinea 
pedis.

4.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD) prior to November 
7, 1996.

5.  Entitlement to a rating in excess of 30 percent for PTSD 
from November 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
The matter was remanded for further development in October 
2003.

In a statement received in February 2006, the veteran 
reported that he had to retire from his job due to his 
service connected disabilities.  If the appellant or his 
representative desires to file a claim for a total rating 
based on individual unemployability, it should be done with 
specificity at the RO.

The issue of entitlement to an initial compensable rating for 
tinea pedis with removal of the left great toenail, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of skin 
disorder of the groin.  

2.  A left great toe disability (other than loss of the great 
toenail) (hereinafter a left great toe disability) was not 
shown in service or and arthritis was not shown within the 
first year after service and; and no such disability has been 
linked to disease or injury in service.  

3.  Prior to November 1996, the veteran's psychiatric 
disorder was manifested primarily by symptoms that include 
irritability, anxiety and depression, without more than 
slight impairment in social functioning or industrial 
capability.

4.  Since November 1996, the veteran's psychiatric disorder 
has been manifested primarily by symptoms that includes 
depressed mood, anxiety and sleep impairment; without more 
than moderate impairment in social functioning or industrial 
capability.


CONCLUSIONS OF LAW

1.  Chronic tinea cruris of the groin was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.  A left great toe disability was not incurred in or 
aggravated during active military service; and arthritis may 
not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Prior to November 1996, the criteria for an initial 
disability evaluation in excess of 10 percent for PTSD were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1996).

4.  Since November 1996, the schedular criteria for a rating 
higher than 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in April 2001 and March 2004.  The content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although the notices 
were not sent until after the initial rating denying the 
claims, the Board finds that any defect with respect to the 
timing of the required notice was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
The Board is not going to increase the rating herein, so 
there is no reason to provide information concerning 
effective dates.  Moreover, because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the appellant.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  VA examinations were provided to the veteran.     

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General laws and regulation pertaining to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303; Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Service connection will be presumed for certain chronic 
diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for tinea cruris of the groin

A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  However, the record does not support a 
conclusion that the veteran has a skin disorder involving the 
groin area.  Without proof of current disability, service 
connection cannot be granted.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The service medical records show that he 
received treatment for non specific dermatitis of the groin.  
He was treated on an isolated occasion for venereal warts, 
which appear to have resolved prior to separation.

However, the current medical evidence of record does not 
include any medical statements or opinions that show the 
presence of a skin disorder involving the groin area.  In 
fact, VA examination was conducted in August 2005.  The 
examiner noted that it was as likely as not that the veteran 
had tinea cruris related to Vietnam.  Importantly, however, 
the examiner also noted that tinea cruris had resolved.  As 
such, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
chronic skin disorder involving the groin area.

Service connection for a left great toe disability (other 
than toenail removal)

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA diagnoses that include post status 
arthroplasty and degenerative joint disease of the left great 
toe satisfies this element.  

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding a left 
great toe disability.  There was no left great toe injury 
mentioned in the report of the June 1967 examination 
conducted prior to separation.  And the veteran reported that 
he had not ever had foot trouble, nor did he have bone, joint 
or other deformity.  

In fact, the earliest evidence documenting a diagnosis of a 
left great toe disability came approximately 12 years after 
service discharge when private medical records relate that he 
fractured his left great toe while jogging in August 1979.  
This is significant in that there was an extended period of 
time between service discharge and a diagnosis of a left 
great toe disability that the veteran claims is related to 
military service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Still further, the record does not contain any competent 
medical evidence showing that his left great toe disability 
is related to service.  The only evidence of record that 
suggests a causal relationship between the veteran's left 
great toe disability and service is the veteran's statements.  
The record does not establish the veteran's expertise in 
medical matters.  Therefore, he is not competent to make a 
medical determination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

To attribute the veteran's left great toe disability to 
military service without objective medical evidence would 
require excessive speculation.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a left great toe 
disability.  

It is not shown that the current pathology to include 
arthritis is related to service.  Moreover, arthritis was 
first shown many years after service and is not shown to be 
otherwise related thereto.

Laws and regulations pertaining to a higher rating for PTSD

Service connection was granted for PTSD in a May 1994 rating 
action.  A noncompensable evaluation was assigned, effective 
in September 1992.  In July 2002, the RO increased the 
evaluation to 10 percent, effective in September 1992.   In 
May 2002, the RO increased the evaluation to 30 percent, 
effective in November 1996.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  However, the new rating 
criteria may only be applied to the period of time after 
their effective date.  VAOPGCPREC 3-2000; DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1996).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1996).

With respect to the word "definite", as the United States 
Court of Appeals for Veterans Claims (Court) pointed out in 
Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.  However, it is 
possible to quantify the degree of impairment, which would 
lead to an award at the 30 percent level.  Cox v. Brown, 6 
Vet. App. 459, 461 (1994).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the Department of 
Veterans Affairs concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Department of Veterans Affairs, including the Board, is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1996).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides that a 30 percent 
rating is assigned for PTSD when it results in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when the disorder causes occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is assigned when 
the condition produces occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).

Under either the old or new psychiatric rating criteria, 
social impairment is to be considered but essentially is 
significant only to the degree that it affects industrial 
impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. § 4.126 
(2006).

An examiner's classification of the level of psychiatric 
impairment is to be considered but is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.130 (1996); 38 C.F.R. § 4.126 (2006); VAOPGCPREC 10-95.

A Global Assessment of Functioning (GAF) of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

Entitlement to a rating in excess of 10 percent for PTSD 
prior to November 7, 1996.

A review of the record does not show that the veteran's 
psychiatric manifestations approximated an evaluation higher 
than 10 percent during this time period.  The evidence 
consists of VA examination conducted in November 1993 and VA 
outpatient records dated between 1992 and 1996.  These 
records show that the veteran complained of symptoms that 
included sleep impairment, nightmares, irritability, 
depression, anxiety, paranoia, and flashbacks.  While the 
veteran reported these symptoms he did not indicate 
significant problems at his place of employment.  The record 
indicates that he was stable in his employment.  The November 
1993 VA examination report shows that the veteran had been 
employed since 1982 as a field operator for a paper company.  
Further, the VA outpatient records show that he was 
considered alert and oriented at various examinations.  VA 
mental health records dated in October 1996 relate that the 
veteran was alert and oriented.  His affect was appropriate.  
His mood was euthymic.  This would appear to fit the criteria 
for a 10 percent rating.  

Entitlement to a rating in excess of 30 percent for PTSD from 
November 7, 1996.

In reviewing the findings and history elicited at the VA 
examinations, the Board concludes that the veteran's 
disability picture attributable to his PTSD most nearly 
approximated the manifestations for a 30 percent evaluation.  

The record contains VA and private psychiatric treatment 
records that date from 1996.  The veteran is socially 
isolated.  He was unable to sleep well and intrusive thoughts 
of combat still occurred.  He had recurrent bouts of anxiety 
and depression accompanied by ideations of suicide.      

However, for the most part, the veteran was generally 
functioning independently, appropriately, and effectively.  
He exhibited some anxiety and depression.  However, his 
conversation was normal, not circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or irrelevant.  His memory 
was not limited to retention of only highly learned tasks, 
much less marked by memory loss for close relatives, or his 
own occupation or name.  In general, his judgment was noted 
to be adequate.  He did not have problems involving routine 
behavior, self-care, or conversation, nor did he neglect his 
personal appearance or hygiene.  He was well oriented, rather 
than disoriented.  He had no obsessional rituals.  

A GAF score of 70 was reported at his VA examination in 
November 1999, which is considered mild.  Since then the GAF 
scores assigned over the relevant period have ranged from 50 
to 70.  GAF scores are not controlling, but must be accounted 
for as they represent the assessment of trained medical 
observers.  A July 2005 examination, specifically to evaluate 
the PTSD, assigned a GAF of 51.  The assigned GAF score would 
not support a conclusion that a higher evaluation is 
warranted.  In sum, the veteran's symptoms did not more 
closely approximate the criteria required for a 50 percent 
rating under either the old or new regulations.  


ORDER

Service connection for a skin disorder involving the groin 
area is denied.

Service connection for a left great toe disability is denied.

An initial evaluation in excess of 10 percent for PTSD prior 
to November 1996 is denied.  

An evaluation in excess of 30 percent since November 1996 is 
denied.  


REMAND

In February 2006, the RO notified the veteran of the grant of 
service connection for tinea pedis.  The RO assigned a 
noncompensable rating.  In February 2006, the veteran 
indicated disagreement with the assigned rating.  The RO has 
not issued a statement of the case (SOC).  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect to 
the higher rating for tinea pedis.  The 
veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal as to this disability 
to the Board.  38 C.F.R. § 20.302(b).  
Then, only if the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


